DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 8-12, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (US 2016/0380782 A1, hereinafter refers Tanaka).

	Regarding claim 1, Tanaka discloses a notification control apparatus, comprising:
a receiving unit configured to receive detected information detected by a detection apparatus and priority information associated with the detected information detection apparatus, wherein the detection apparatus is connected to a home network (Fig. 7, each room’s temperature is being detected and assigned with priority information from 1-3, para. 50-53),
 the detected information is information of surroundings associated with the detection apparatus, and each of the detected information and the priority information is received from the detection apparatus via the home network (Fig. 1, Fig. 7, para. 53, para. 84-87, the sensors are using to monitor the temperature in each room and its respective priority information); and
a notification control unit configured to control notification of the detected information based on the detection apparatus (para. 84-87, i.e., alarms or alerts).


Regarding claim 3, Tanaka discloses the notification control unit is further configured to control the notification based on inclusion of a first priority in the priority information, and
the notification includes display of at least one of a first an image related to the detected information (para. 86) or  second image that indicates existence of the detected information on a part of a screen of a display apparatus.

Regarding claim 5, Tanaka discloses the receiving unit is further configured to receive a request for display from the user, the notification control unit is further configured to control the notification based on inclusion of a second priority in the priority information, and
the notification includes display of the first image relating on the di-splay apparatus based on the reception of the request for the display from the user (Fig. 7, para. 85-87).

Regarding claim 6, Tanaka discloses wherein the receiving unit is further configured to receive a plurality of pieces of the detected information,
the notification control unit is further configured to control the notification based on the reception of the plurality of pieces of the detected information, and
the notification includes display of a first an image related to a first piece of the plurality of pieces of the detected information and a second image related to a second piece of the plurality of pieces of the detected information with lower priority, the first priority is higher than the second priority (Fig. 7, para. 85-87).



Regarding claim 8, Tanaka discloses herein the notification control unit is further configured to change a method of the notification (para. 85-87).

Regarding claim 9, Tanaka discloses wherein the notification control apparatus is one of a television receiver, a tablet terminal, a PDA terminal, a desktop computer, a mobile computer, a disk player, a disk recorder, a mobile phone, or a smartphone (para. 31).

Regarding claim 10, the instant claim is met by the rejection of claim 1.
Regarding claim 11, the instant claim is met by the rejection of claim 1.
Regarding claim 12, Tanaka discloses a priority setting unit configured to change the priority information with content of the detected information (Fig. 7, para. 84-85).
Regarding claim 14, the instant claim is met by rejection of claim 1.
Regarding claim 15, the instant claim is met by rejection of claim 1.
Regarding claim 16, Tanaka discloses a location information acquiring unit configured to detect a location of the notification control apparatus; and a transmitting unit configured to transmit the detected location to the detection apparatus, wherein the receiving unit is further configured to receive the priority information from the detection apparatus based on the transmitted location (Fig. 5-7, para. 83-86).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Yui et al. (US 2003/0231259 A1, hereinafter refers as Yui).

Regarding claim 4, Yui discloses all limitation of claim 3, and further discloses wherein the notification control unit is further configured to control controls the notification to the user based on inclusion of a second priority in the priority information, the second priority is higher than the first priority (Fig. 7, para. 85),
Tanaka does not explicitly disclose wherein the notification includes display of a third an image related to the detected information on the screen of the display apparatus for performing the notification, and the third image is larger than the first image;
Yui teaches wherein the notification includes display of a third an image related to the detected information on the screen of the display apparatus for performing the notification, and the third image is larger than the first image (Fig. 14, para. 182, the subscreen for VP3 is larger than VP1 and VP3 indicates its priority over another);
It would be obvious for one of ordinary skill in the art before the inventor to modify Tanaka to include Yui in order to allow the system to clearly illustrate the importance of each alerts according to each alert’s priority.


the priority information includes a plurality of priorities corresponding to the plurality of pieces of the detected information, the notification control unit is further configured to control the notification based on the reception of the plurality of pieces of the detected information and the plurality of priorities are same (Fig. 7, para. 85-87), 
Tanaka does not explicitly disclose the notification includes display of a plurality of images of the plurality of pieces of the detected information in parallel;
Yui teaches the notification includes display of a plurality of images of the plurality of pieces of the detected information in parallel (Fig. 13-14, para. 180-182);
It would be obvious for one of ordinary skill in the art before the inventor to modify Tanaka to include Yui in order to allow the system to clearly illustrate the importance of each alerts according to each alert’s priority.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Frei et al. (US 2014/0005809 A1, hereinafter Frei).

Regarding claim 13, Tanaka discloses all limitation of claim 11,
Tanaka does not explicitly disclose wherein the transmitting unit is configured to connect to the notification control apparatus Universal Plug and Play (UPnP) protocol;
Frei teaches wherein the transmitting unit is configured to connect to the notification control apparatus Universal Plug and Play (UPnP) protocol (para. 82);
	It would be obvious for one of ordinary skill in the art before the invention to modify Sugiyama to include Frei in order to provide an alternative communication protocol to the system. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679.  The examiner can normally be reached on 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/CAI Y CHEN/               Primary Examiner, Art Unit 2425